Case 1:19-cr-00323-JSR Document 142 Filed 10/26/20 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

-against- 19-cr-323-2 (JSR)
20-cer-22-5 (JSR)
ANGEL CRISPIN,
ORDER
Defendant.

 

 

 

JED S. RAKOFF, U.S.D.J.
The Court recommends the Bureau of Prisons designate Angel
Crispin, USMS Register No. 86839-0054, to a facility as close as

possible to the New York City metropolitan area.

 

SO ORDERED.
Dated: New York, NY VALERA
go
October IG 2020 JED S. RAKOFF, U.S.D.Jd.

 

 

 

 

 

 
